Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Status of the Claims
Claims 1-5, 8, 9, and 12-36 are all the claims pending in the application. 
Claims 1, 35, and 36 are amended.
Claims 1-5, 8, 9, and 12-36 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed October 22, 2021.


Response to Arguments
Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 12-15, 18-21, 25-27, 30, 31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al, US Pub. No. 2013/0321131, herein referred to as "Tucker" in view of Currin et al, WO2014/142929, herein referred to as "Currin", further in view of Thaler, David "GIS Analysis and Sewer Overflows: Achieving Baltimore's Consent Decree" EBA Engineering, Mar. 16, 2016, herein referred to as "Thaler"1.
Regarding claim 1, Tucker teaches:
at least one hardware processor; a memory and one or more software modules that, when executed by the at least one hardware processor (¶¶[0002], [0177]), 

wherein each of the one or more infrastructure domains comprises representations of one or more infrastructure asset types (archives information related to types of infrastructure, ¶[0031]; see also ¶¶[0131], [0145] discussing types of components; and e.g. ¶¶[0046], [0121], [0226], [0259] discussing tracking components),
one or more activity types related to the one or more infrastructure asset types (tracks work done on infrastructure, referred to as "WORK_UNIT", ¶¶[0035]-[0036]; see also Fig. 4 discussing tracking WORK_UNIT and ¶¶[0100]-[0135] discussing Fig. 4)
and standards and compliance parameters related to the one or more infrastructure asset types (tracks standards and compliance, ¶¶[0056]-[0057]; see also ¶[0058]-[0072] discussing types of standards and compliance), 
store a plurality of representations of infrastructure assets of one or more of the one or more asset types in the memory (stores data related to plurality of utility assets, e.g. Abstract, ¶[0008]), 
wherein each of the plurality of representations of infrastructure assets comprises location information representing a geolocation of the represented infrastructure asset (links assets data with location data using RFID tags, e.g. Abstract, ¶¶[0008], [0024], [0027]-[0028] and Fig. 10), 
continually receive updated location information for one or more infrastructure assets (collects data from field in "QC_ENGAGE", ¶¶[0097]-[0098]; see also ¶[0022] discussing onsite validation and ¶[0025] discussing collecting and reporting as-built data and e.g. ¶[0151] discussing testing data)
and, based on the received updated location information, update the location information of one or more of the plurality of representations of infrastructure assets, corresponding to the one or more infrastructure assets (collects QC_ENGAGE data, ¶[0201]), 

wherein the GIS data comprise a plurality of representations of geographical events (data includes soil conditions, ¶¶[0109], [0165]-[0173]),
and generate one or more workplans comprising one or more activities, of the one or more activity types, to be performed on one or more infrastructure assets (creates "OPEN_WORK" process for opening "WORK_UNIT"s, e.g. ¶¶[0102], [0116] and Fig. 4).  
However Tucker does not teach but Currin does teach:
generate a virtual map (generates virtual map, e.g. ¶[48]; see also e.g. Figs. 8-11B);
receive a selection of one or more of the one or more asset types (selects infrastructure, e.g. ¶[88]), 
overlay a visual representation of each of one or more of the plurality of representations of infrastructure assets of the selected one or more asset types on the virtual map at a location corresponding to the location information of that representation of an infrastructure asset (overlays sewer mains, ¶[89] and e.g. Fig. 12B), 
wherein overlaying the visual representation comprises overlaying at least a first visual representation of a first one of the plurality of representations of infrastructure assets of a first asset type in a first color, and overlaying at least a second visual representation of a second one of the plurality of representations of infrastructure assets of a second asset type, that is different than the first asset type, in a second color that is different than the first color (associates varying severity or faults with different colors, ¶[72]; see also ¶[90] discussing associating colors with percentage increase in flow during storm; and ¶¶[120]-[121] discussing color codes each sewer line; and ¶[151] and Fig. 14 discussing associating sewers' ratings with different colors), 

and wherein the geographical events comprise a sanitary sewer overflow (SSO) event (projects are displayed on virtual map, ¶[116] and projects include activities involving SSOs, ¶[91]),
receive a selection of one or more of the imported one or more GIS layers, overlay one or more visual representations of the GIS data (users select layers which layers they would like to view from the layers tab, ¶[149] and Fig. 8), 
including a visual representation of the SSO event (projects are displayed on virtual map, ¶[116] and projects include activities involving SSOs, ¶[91]), 
from the selected one or more GIS layers, on the virtual map at a location corresponding to the location information associated with that GIS data (displays assets from overlay on virtual map at locations corresponding to physical assets, ¶[152] and Figs. 15A-15C),
such that the visual representation of the SSO event is simultaneously visible with the first visual representation of the first one of the plurality of representations of infrastructure assets of the first type and the second visual representation of the second one of the plurality of representations of infrastructure assets of the second type (faults are shown as symbols overlaid on a base mapping layer, ¶¶[71], [110]).
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
However the combination of Tucker and Currin does not teach but Thaler does teach:
wherein the geographical events comprise a past sanitary sewer overflow (SSO) event (overflows are linked to pipe segment ID and addresses, pg. 2 of PDF)
including a visual representation of the past SSO event (overflows are mapped in GIS, pg. 2 of PDF and image on pg. 1 of PDF)
Further, it would have been obvious at the time of filing to combine the utility asset management with location data with the virtual mapping of Tucker and Currin with mapping overflows as taught by Thaler because Thaler explicitly suggests mapping faults to identify areas of frequent overflow events, pg. 2 of PDF; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
wherein the one or more software modules further import the plurality of representations of infrastructure assets (stores data related to plurality of utility assets, e.g. Abstract, ¶[0008]).  
Regarding claim 3, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 2 and Tucker further teaches:
wherein importing the plurality of representations of infrastructure assets comprises: receiving a source identifier, identifying a source, from a user (user, e.g. inspector logs into system, ¶[0218])
receiving a plurality of source representations of infrastructure assets from the source (inspector reads unique identifier of RFID tag, e.g. ¶¶[0218]-[0219]);
normalizing the plurality of source representations of infrastructure assets into the plurality of representations of infrastructure assets stored in the memory (DATA_SET is normalized, ¶¶[0249], [0255]; see also ¶¶[0034]-[0035] and Fig. 10 discussing DATA_SET).  
Regarding claim 5, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:

Regarding claim 8, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
receive a workplan operation from the user, wherein the workplan operation comprises one or more inputs for generating a workplan for the representations of infrastructure assets associated with the selected one or more visual representations; and, in response to the workplan operation, generate the workplan ("OPEN_WORK" opens "WORK_UNIT, ¶¶[0102], [0116]; see also ¶¶[0103]-[0115] discussing process).  
However Tucker does not explicitly teach but Currin does teach:
receive a selection of one or more of the visual representations of representations of infrastructure assets from a user (receives selection of icon representing an asset, ¶[63]).
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 9, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 8 and Currin further teaches:
wherein receiving a selection of one or more of the visual representations comprises receiving three or more line-drawing inputs from the user, wherein the three or more line-drawing inputs define a polygon on the virtual map (draws a polygon on the map, ¶¶[90], [140] and Fig. 11D), 
and wherein the selected one or more visual representations consist of all visual representations located within the polygon (determines whether infrastructure assets are within the polygon, ¶[140]; see also ¶[90] discussing boundaries of sewer basin).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 12, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Currin further teaches:
receive a save operation from a user to save a view of the virtual map (user saves based on their own preferences, ¶¶[150]-[151]); 
in response to the save operation, save a view of the virtual map, wherein the view comprises a position on the virtual map (shows a position on the map, Fig. 14), 
an identification of each of the selected one or more asset types, an identification of each of the selected one or more GIS layers (user saves preferred assets and layers, ¶¶[150]-[151]), 
and a zoom level of the virtual map (map is shown at a zoom level, Fig. 14).
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping with stored user preferences of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by 
However the combination of Tucker, Currin, and Thaler does not explicitly teach:
and, subsequently, receive a retrieve operation from a user to retrieve the saved view, and, in response to the retrieve operation, retrieve and display the saved view of the virtual map according to the position, at the zoom level, and including a visual representation of each of one or more of the plurality of infrastructure assets of the selected one or more asset types and a visual representation of each of the GIS data in the selected one or more GIS layers.  
Nevertheless, it would have been obvious, at the time of filing, to "retrieve and display" the information as claimed in claim 12 because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Currin teaches storing the data as user preferences, ¶¶[150]-[151].  One skilled in the art would infer that these user preferences are intended to be used to retrieve and display the data because the purpose of storing user preferences to retrieved the preferences so the users do not have to enter their preferences every time they use the software2.
Regarding claim 13, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Currin further teaches:
receive a selection operation on one of the visual representations of one of the one or more representations of infrastructure assets; and, in response to the selection operation, overlay data associated with that one representation of an infrastructure asset (user clicks on icon of asset to be shown relevant information on the pipe age, material, size, etc., ¶[82]; see also ¶¶[80]-[81] discussing overlaying video of the asset).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 14, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 13 and Tucker further teaches:
one or more attributes of the represented infrastructure asset (inventory data includes material used to build pipeline, ¶[0046]), 
the location information of the representation of the infrastructure asset (links assets data with location data using RFID tags, e.g. Abstract, ¶¶[0008], [0024], [0027]-[0028] and Fig. 10),
and a list of activities associated with the representation of the infrastructure asset (creates "OPEN_WORK" process for opening "WORK_UNIT"s, e.g. ¶¶[0102], [0116] and Fig. 4).  
However Tucker does not teach but Currin does teach:
wherein the overlaid data associated with the one representation of an infrastructure asset comprise: a street view of a location represented in the location information of the representation of the infrastructure asset (user interface provides a street view, ¶[164]; see also Figs. 15A-15C showing street views of asset locations). 
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill 
Regarding claim 15, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Currin further teaches:
receive a location of a mobile user device; and centers the virtual map at the received location of the mobile user device (receives user location and centers map on location, ¶[137] and Fig. 9; see also e.g. ¶¶[42], [47], [53], [198] and Fig. 3 discussing mobile devices).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 18, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
one or more activities, of the one or more activity types, associated with one of the plurality of representations of infrastructure assets at a location corresponding to the location information of that representation of an infrastructure asset (tags are used to link work units to components, ¶¶[0077]-[0083] and tags link work to location, e.g. ¶[0128]; see also¶¶[0084]-[0096] listing more examples).  
However, Tucker does not teach but Currin does teach:
overlay a visual representation of each of one or more activities, of the one or more activity types, associated with one of the plurality of representations of infrastructure assets on the virtual map at a location corresponding to the location information of that representation of an infrastructure asset (work activities are associated with location assets, ¶¶[108], [0144] and Fig. 13A).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 19, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 18 and Currin further teaches:
wherein the visual representation of each of the one or more activities comprises an icon indicating the activity type of that activity (icon is placed at locations on virtual map for which there is a manhole asset with associated inspection data, ¶[152]).
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 20, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
activities in a first order (WORK_UNIT is a logical sequence of activities of work associated with the infrastructure assets, e.g. ¶[0116]).
in response to the save operation, saving the matched plurality of representations of infrastructure assets or activities in the second order (tracks work done on infrastructure, referred to as 
However Tucker does not teach but Currin does teach:
wherein generating one or more workplans comprises generating a first workplan by: receiving one or more filter criteria from a user (filters queries based on time constraints, ¶[68], and filters repair work by time and location, ¶[72]; see also e.g. ¶¶[82], [85], [138] discussing filters); 
matching a plurality of representations of infrastructure assets or activities based on the filter criteria (displays assets and activities based on filters, e.g. ¶¶[69], [72], [82], [86]); 
generating a first user interface comprising the matched plurality of representations of infrastructure assets or activities in a first order (displays assets and activities active within a three month period, ¶[86], see also e.g. ¶¶[68], [72], [82], discussing filters; and ¶¶[95], [114] discussing schedule of work orders; and Figs. 10A and 12A showing order of activities);
receiving one or more inputs from a user that indicate a change to the first order (Currin teaches organizing contracts by date, ¶[138] and contemplates change orders, [141].  Thus Currin teaches changing an order of activities, i.e. by adding new activates in the form of change orders); 
receiving a save operation from the user (user saves based on their own preferences, ¶¶[150]-[151]).
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the user interface of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches tracking work done on infrastructure, e.g. ¶¶[0035]-[0036].  One of ordinary skill would have recognized that displaying the tracked work of Tucker could be improved by displaying the data in a user interface format, as taught by Currin, to make the data more easily understood.
However the combination of Tucker and Currin does not explicitly teach:
in response to the received one or more inputs, reordering the matched plurality of representations of infrastructure assets or activities into a second order.
Nevertheless, it would have been obvious, at the time of filing, for the first order to be reordered into the second order because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. Currin teaches organizing contracts by start date, ¶[138] and contemplates change orders, ¶[141].  One skilled in the art would infer that when change orders were added to the contract, the order of the activities would be reordered.
Similarly, the combination of Tucker and Currin does not explicitly teach:
and, subsequent to saving the matched plurality of representations of infrastructure assets or activities in the second order as the saved filter, receiving a retrieve operation from a user for retrieving the saved filter, and, in response to the retrieve operation, generating a second user interface comprising the matched plurality of representations of infrastructure assets or activities in the second order.  
Nevertheless, it would have been obvious, at the time of filing, to "retrieve" and "generate the second user interface" as claimed in claim 20 because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Currin teaches storing the data as user preferences, ¶¶[150]-[151].  One skilled in the art would infer that these user preferences are intended to be used to retrieve and display the data because the purpose of storing user preferences to retrieved the preferences so the users do not have to enter their preferences every time they use the software.
Regarding claim 21, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 20 and Tucker further teaches:

Regarding claim 25, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Currin further teaches:
wherein the one or more software modules further: generate one or more user interfaces comprising one or more inputs for receiving a message, to be associated with one of the plurality of representations of infrastructure assets or one of the one or more workplans, from a user (allows users to communicate during an inspection, ¶[84]; see also ¶¶[85], [115]-[116] discussing emailing); 
in response to receiving the message from the user, associating the message with the one representation of an infrastructure asset or the one workplan (emailing contain links to assets on virtual map, ¶¶[85], [115]-[116]).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the messaging of Currin because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is one of ordinary skill would have recognized the asset management system of Tucker could be improved by adding a messaging function, as taught by Currin, to allow engineers, inspectors, and contractors to more easily communicate with one another.
Regarding claim 26, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 25 and Currin further teaches:
wherein the message comprises a reference to at least one other user, and wherein the one or more software modules forward the message to the at least one other user (sends email to other party, ¶[85]).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the messaging of Currin because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is one of ordinary skill would have recognized the asset management system of Tucker could be improved by adding a messaging function, as taught by Currin, to allow engineers, inspectors, and contractors to more easily communicate with one another.
  Regarding claim 27, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 26 and Currin further teaches:
wherein the reference to the at least one other user comprises a predefined character followed by a username of the at least one other user (user account is associated with username or email, ¶[135]).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the messaging of Currin because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is one of ordinary skill would have recognized the asset management system of Tucker could be improved by adding a messaging function, as taught by Currin, to allow engineers, inspectors, and contractors to more easily communicate with one another.
Regarding claim 30, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
wherein the one or more software modules: receive an output of at least one sensor over at least one network, wherein the output of the at least one sensor comprises a measurement of an attribute of an infrastructure asset (reads RFID data, e.g. ¶¶[0176], [0195] and Figs. 7 and 8; see also e.g. ¶[0197] discussing obtaining location data); 
identify one of the plurality of representations of infrastructure assets that represents the infrastructure asset for which an attribute was measured by the at least one sensor (device reads tag identifier and obtains data associated with the tag, e.g. ¶[0177]); 
and associate the measurement of the attribute of the infrastructure asset with the identified representation of an infrastructure asset (obtained data is associated with the tag via the linked DATA_SET, e.g. ¶[0177]3).  
  Regarding claim 31, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
and wherein the one or more software modules further: parse inspection data associated with the representation of the pipe, wherein the inspection data comprises one or more observations (stores data on inspections and testing, e.g. ¶[0135] and Fig. 5).
However Tucker does not teach but Currin does teach:
wherein the plurality of representations of infrastructure assets comprise a representation of a first manhole, a representation of a second manhole and a representation of a pipe between the first manhole and the second manhole (displays manholes and pipes, ¶[152] and Fig. 15C), 
wherein each of the one or more observations comprises a distance from the first manhole and a description (workers measure locations of manholes, ¶[63], to measure distances, ¶¶[65], [144]); 

and, for each of the one or more observations, the description in the observation associated with a position on the visual representation of the pipe, wherein the position on the visual representation of the pipe is at a distance from the visual representation of the first manhole, and wherein the distance from the visual representation of the first manhole is proportional to the distance from the first manhole in the observation (display of pipes and manholes is based on stored geospatial information, ¶[152]).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 33, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
at least one activity associated with a first set of one or more of the plurality of representations of infrastructure assets (work units are linked to components, ¶¶[0077]-[0083] and tags link work to location, e.g. ¶[0128]; see also¶¶[0084]-[0096] listing more examples)
However Tucker does not teach but Currin does teach:
receive a selection of a workplan comprising at least one activity associated with a first set of one or more of the plurality of representations of infrastructure assets (users filter and select projects and tasks, e.g. ¶¶[85], [138]; see also ¶[86] noting tasks are linked to assets); 
determine a second set of one or more of the plurality of representations of infrastructure assets that are of the same asset type as the first set and are within a vicinity of the first set (filter may be based on material and ratings, e.g. 36-inch sewer pipe in a region with three star ratings or worse, ¶[85]); 
receive at least one selection of one of the visual representations (user clicks on item on map, e.g. ¶¶[73], [82], [114]); 
when the at least one selection is of a visual representation of a representation of an infrastructure asset in the first set, disassociate that representation of an infrastructure asset from the selected workplan; and, when the at least one selection is of a visual representation of a representation of an infrastructure asset in the second set, associate that representation of an infrastructure asset with the selected workplan (user changes the rating by clicking on the rating star, ¶[144].  That is, the asset is disassociated from one set (e.g. pipes with 3 star ratings) and associated with a second set (e.g. pipes with two star ratings).  
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
Regarding claim 34, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 33 and Currin further teaches:
wherein each visual representation of a representation of an infrastructure asset in the first set comprises a first color, and wherein each visual representation of a representation of an infrastructure asset in the second set comprises a second color that is different than the first color (associates varying severity or faults with different colors, ¶[72]; see also ¶[90] discussing associating colors with 
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping with colors of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format with colors, as taught by Currin, to make the asset location data more easily understood.

Claims 35 and 36 recite similar limitations as claim 1 and accordingly are rejected for similar reasons as claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Currin, and Thaler further in view of "WFS reference" GeoServer, as archived Jan. 21, 2016, herein referred to as "GeoServer".
Regarding claim 4, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 3 and does not teach but GeoServer does teach:
wherein the source identifier is a uniform resource identifier (URI) (uses URI when demonstrating various functionalities, using fictional "example.com", e.g. pg. 2 of PDF provided with this Office Action) 
wherein the source is a web feature service (WFS) (discusses WFS 2.0.0, pg 1. of PDF provided with this Office Action), 
and wherein the plurality of source representations of infrastructure assets are received from the WFS over at least one network (WFS is a standard for exchanging geographic information on the intent, pg. 1 of PDF provided with this Office Action).  
Further, it would have been obvious at the time of filing to combine utility asset management with location information mapping of Tucker, Currin, and Thaler with the WFS system of GeoServer because GeoServer explicitly teaches the WFS standard was created for the purpose of exchanging geographic information, pg. 1 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tucker, Currin, and Thaler, further in view of Mason et al, US Pub. No. 2011/0041088, herein referred to as "Mason".
Regarding claim 16, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Currin further teaches:
wherein the visual representations of each of one or more of the plurality of representations of infrastructure assets comprise a plurality of visual representations (displays a plurality of visual representations, e.g. Figs. 15A-C), 
and wherein the one or more software modules: receive a zoom operation from a user on the virtual map (user zooms map, ¶[149]).
Further, it would have been obvious at the time of filing to combine the utility asset management with location data of Tucker with the virtual mapping of Currin because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches reporting on utility assets, e.g. ¶¶[0025], [0039].  One of ordinary skill would have recognized the reporting of Tucker could be improved by displaying the data in a mapped format, as taught by Currin, to make the asset location data more easily understood.
However the combination of Tucker, Currin, and Thaler does not teach but Mason does teach:
when the zoom operation comprises zooming out on the virtual map and two or more of the plurality of visual representations of infrastructure assets would be within a predetermined distance from each other after the zoom operation, cluster the two or more visual representations of infrastructure assets by replacing the two or more visual representations of infrastructure assets with a visual representation of a cluster; and, when the zoom operation comprises zooming in on the virtual map and two or more of the plurality of visual representations of infrastructure assets within a cluster would be beyond a predetermined distance from each other after the zoom operation, uncluster the two or more visual representations of infrastructure assets by replacing a visual representation of a cluster with the two or more visual representations of infrastructure assets (clusters and unclusters visual representations based on zooming, ¶¶[0008], [0009], [0037], [0042] Figs. 6A-6B).  
Further, it would have been obvious at the time of filing to combine the asset management and mapping of Tucker, Currin, and Thaler with clustering based on zooming because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognize the mapping of assets as taught by Tucker, Currin, and Thaler could produce a map that is difficult to read if too many assets were being displayed.  One of ordinary skill would have clustered the assets, as taught by Mason, to make the maps easier to read.
Regarding claim 17, the combination of Tucker, Currin, Thaler and Mason teaches all the limitations of claim 16 and Mason further teaches:
wherein each visual representation of a cluster comprises a circle and an indication within the circle of the number of infrastructure assets represented by the cluster (cluster are circles with numbers indicating number of items in cluster, e.g. ¶[0031] and Fig. 1).  
Further, it would have been obvious at the time of filing to combine the asset management and mapping of Tucker, Currin, and Thaler with clustering based on zooming because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the mapping of assets as taught by Tucker, Currin, and Thaler could produce a map that is difficult to read if too many assets were being displayed.  One of ordinary skill would have clustered the assets, as taught by Mason, to make the maps easier to read.
However the combination of Tucker, Currin, Thaler and Mason does not explicitly teach:
with a radius proportional to a number of infrastructure assets represented by the cluster.
Nevertheless it would have been obvious to display a cluster as a circle with a radius proportional to the number of assets represented by the cluster because aesthetic design changes are obvious, see MPEP 2144.04.I.  That is, Mason teaches displaying clusters as circles with numbers indicating number of items in cluster, e.g. ¶[0031] and Fig. 1.  It would have been obvious to also show clusters with more assets as larger circles, to emphasize the amount assets represented by the cluster.

Claims 22, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tucker, Currin, and Thaler further in view of Nixon et al, US Pub. No. 2014/0282257, herein referred to as "Nixon".
Regarding claim 22, the combination of Tucker, Currin, and Thaler teaches all the limitation of claim 21 and does not teach but Nixon does teach:
routing directions to a mobile user device, wherein the routing directions comprise a navigational direction for each of the plurality of representations of activities of the workplan, according to the second order (provides directions to user device, ¶¶[0079], [0283]; see also e.g. ¶[0110] and Fig. 5 discussing assigning work tasks to personnel).  
Further, it would have been obvious at the time of filing to combine the asset management and mapping of Tucker, Currin, and Thaler with the navigational directions of Nixon because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that the users of the mobile devices in Tucker, Currin, and Thaler would likely benefit from being provided navigational directions, as taught by Nixon, so they would not have to determine their routes manually.
Regarding claim 23, the combination of Tucker, Currin, Thaler, and Nixon teaches all the limitations of claim 22 and Tucker further teaches:
receive a completion operation for each of the plurality of representations of activities of the workplan from the mobile user device (tag is closed when inspector completes the necessary data collection, etc., ¶[0224] and Fig. 9); 
and, in response to each completion operation for one of the plurality of representations of activities of the workplan, change a status in the one representation of the activity to indicate that the represented activity has been completed (closes work unit when complete, e.g. ¶¶[0115]-[0116] and Fig. 4).  
Regarding claim 29, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
store the generated representation of the recommended activity in the memory (tracks work done on infrastructure, referred to as "WORK_UNIT", ¶¶[0035]-[0036]; see also Fig. 4 discussing tracking WORK_UNIT and ¶¶[0100]-[0135] discussing Fig. 4); 
However the combination of Tucker, Currin, and Thaler does not teach but Nixon does teach:
wherein the one or more software modules: generate a user interface comprising one or more inputs for specifying a recommended activity to be performed on an infrastructure asset represented in the plurality of representations of infrastructure assets (assigns work items to workers, e.g. ¶¶[0063], 
receive information for the recommended activity from a user via the user interface (provides information to the work, e.g. manuals, ¶[0063]); 
generate a representation of the recommended activity with a status indicating that the recommended activity is recommended (tracks work items, ¶¶[0063], [0107]); 
and, subsequently, receive an approval or rejection of the recommended activity, when an approval is received, change the status of the representation of the recommended activity to indicate that the recommended activity has been approved (tracks worker acceptance of work item, e.g. ¶¶[0063], [0107], [0110]), 
That is, Tucker teaches tracking the status of WORK_UNITs, e.g. as open or closed, ¶¶[0102]-[0116], and Nixon teaches tracking workers accepting assigned work items.  Thus, the combination of Tucker, Currin, and Thaler and Nixon teaches tracking the status of assigned and accepted work items, as claimed.
Further, it would have been obvious at the time of filing to combine the asset management with mapping of Tucker, Currin, and Thaler with the assigning and tracking work items of Nixon because use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Tucker teaches tracking work and the staff that has been assigned to it, e.g. ¶¶[0108], [0122].  It would have been obvious to track whether the staff has accepted the assigned work, as taught by Nixon, to ensure the assigned work items will actually be performed. 
However the combination of Tucker, Currin, and Thaler and Nixon does not explicitly teach:
and, when a rejection is received, change the status of the representation of the recommended activity to indicate that the recommended activity has been rejected.  
Nevertheless, it would have been obvious, at the time of filing, to track a rejection of the activities because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Nixon teaches tracking worker acceptance of assigned work items, e.g. ¶¶[0063], [0107].  One skilled in the art would infer that system should also track work items which were not accepted, i.e. rejected, because the system would need to assign those work items to other workers.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Currin, and Thaler further in view of "Representational state transfer" Wikipedia, as archived Feb. 2, 2016, herein referred to as "Representational state transfer".
Regarding claim 24, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
receive one or more modifications to one or more of the plurality of representations of infrastructure assets or to one or more representations of activities associated with one or more of the plurality of representations of infrastructure assets, over at least one network,; and, in response to receiving the one or more modifications, modifying the one or more representations of infrastructure assets or activities (collects data from field in "QC_ENGAGE", ¶¶[0097]-[0098]; see also ¶[0022] discussing onsite validation; and ¶[0025] discussing collecting and reporting as-built data; and ¶[0033] discussing internet).  
However the combination of Tucker, Currin, and Thaler does not teach but Representational state transfer does teach:
according to representational state transfer (REST) (REST is a software architectural style for the internet, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the asset management with mapping of Tucker, Currin, and Thaler with REST because Representational state transfer explicitly teaches REST is higher-performing and more maintainable, pg. 1 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Currin, and Thaler further in view of Fletcher et al, US Pub. No. 2014/0122143, herein referred to as "Fletcher".
Regarding claim 28, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and Tucker further teaches:
receive a representation of an activity representing an activity to be performed on an infrastructure asset (tracks work to be done on infrastructure, referred to as "WORK_UNIT", ¶¶[0035]-[0036]; see also Fig. 4 discussing tracking WORK_UNIT and ¶¶[0100]-[0135] discussing Fig. 4); 
when the representation of the activity comprises an asset identifier that matches an asset identifier in one of the plurality of representations of infrastructure assets, store the representation of the activity in association with that one representation of an infrastructure asset (tags are used to link work units to components, ¶¶[0077]-[0083] and tags link work to location, e.g. ¶[0128]; see also¶¶[0084]-[0096] listing more examples).
However the combination of Tucker, Currin, and Thaler does not teach but Fletcher does teach:
when the representation of the activity does not comprise an asset identifier that matches an asset identifier in one of the plurality of representations of infrastructure assets, store the representation of the activity as an unassociated activity; and generate a user interface comprising a list of all unassociated activities, wherein the user interface provides one or more inputs for searching the plurality of representations of infrastructure assets based on one or more of an attribute and a location of an infrastructure asset, and assigning one of the plurality of representations of 
  Further, it would have been obvious at the time of filing to combine the asset management with mapping of Tucker, Currin, and Thaler with the manual review of unassociated tasks of Fletcher because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized some of the WORK_UNITs may not be associated with a utility assets, e.g. due to human error or data entry problems, and would have created a functionally for reviewing the unassociated WORK_UNITs, as taught by Fletcher.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Currin, and Thaler further in view of Scolnicov, US Pub. No. 2013/0211797, herein referred to as "Scolnicov".
Regarding claim 32, the combination of Tucker, Currin, and Thaler teaches all the limitations of claim 1 and does not teach but Scolnicov does teach:
wherein the one or more software modules further, for each of one or more of the plurality of representations of infrastructure assets: calculate a likelihood of failure based on the at least one rating generated for the representation of the infrastructure asset; determine a consequence of failure for an infrastructure asset represented by the representation of the infrastructure asset; and calculate a risk assessment score based on the likelihood of failure and the consequence of failure (generates model to predict leaks and leakage rates, ¶¶¶[0016], [0098] and Fig. 7).  
Further, it would have been obvious at the time of filing to combine the asset management with mapping of Tucker, Currin, and Thaler with the leak prediction of Scolnicov because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is one of ordinary skill would have recognized the utility management of Tucker and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, a PDF of Thaler was provided in the Advisory Action dated Oct. 15, 2021.
        2 Additionally and alternatively, Examiner notes claim 12 could be construed as performing a "Print Screen" or "Screen Capture" function because the steps as drafted would encompass adjusting a view as claimed, then storing an image of the view and later retrieving the image.
        3 Please note, Tucker appears to contain a typo in ¶[0177] when referring to a "DAT_SET".  Examiner is assuming the "DAT_SET" is meant to read "DATA_SET".